PER CURIAM.
We affirm the trial court’s order denying postconviction relief without a hearing. The allegation that appellant’s plea was involuntary because appellant “suffered considerable mental anguish which accelerated cognitive impediments attributable to various negative mental problems suffered by an elderly person” is facially insufficient. See Baker v. State, 404 So.2d 1151 (Fla. 5th DCA 1981) (“mental disorder” and other such terms, unrelated to objective symptoms and time and place of trial are mere vague claims and conclusions). Appellant’s allegation that his counsel also suffered mental problems is not related to any claim of ineffectiveness on counsel’s part and is also facially insufficient.
WARNER, C.J., STONE and STEVENSON, JJ., concur.